DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 – 16 are directed to inventions non-elected without traverse in the response dated May 7, 2021.  Accordingly, claims 9 – 16 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited label web.  The independent claims identify the uniquely distinct features of a label web that include a substrate, first and second longitudinally spaced label arrays including two or more double-sided adhesive labels removably attached to the substrate, wherein the leading edge of the second label array is disposed adjacent to the trailing edge of the first label array; a peelable protective covering web extending generally coextensive with the substrate and removably attached to the first and second label arrays, wherein the peelable protective covering web is selectively removable to expose a first side of  the first label array while remaining removably attached to a first side of the second label array, a first adhesive layer on the first sides and a second adhesive layer of the second sides of the label arrays extending from the leading edges to the trailing edges, and first and second release agents being in contact with the respective adhesive layers, wherein the second peel strength is less than the first peel strength.  The closest prior art of record, Donahue (USPN 6,403,188) in view of Downs et al. (USPGPub 2005/0084641 A1) and Loggins (USPN 4,950,517), disclose different adhesive arrangements, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
January 13, 2022